DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
 
Status of the Claims
	Claims 1-2, 4-13, 32-33, and 35-38 are pending in the application.  Claims 3, 14-31, and 34 have been cancelled by Applicant.  
	Claims 4-13 were previously withdrawn from current consideration as being drawn to a non-elected species (see Office Action mailed 7/18/2019 and the attached Interview Summary).
	Claims 1 and 32 were amended and new claim 38 was added in the response filed 04/01/2021.  These amendments have been entered.
[Examiner notes that in the listing of the claims filed 04/01/2021, claim 32 was identified with the status “Previously Presented”; however, since this claim was amended in the response, it should have been identified with the status “Currently Amended”.  Applicant is reminded that any future listing of the claims must properly identify all claims or the response may be held as Non-Compliant.]
	Claims 1-2, 32-33 and 35-38 remain under current consideration by the Examiner.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “component” (in independent claims 1 and 32), a “tube” (in independent claim 38), and its “end portion” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.


Claim Interpretation – Product-by-Process limitations
Regarding the claim limitations “additively manufactured” and “co-printed”, Examiner notes that these limitations amount to product-by-process limitations.   As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 32-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent 7,914,223) in view of Woleader (US Patent 9,555,608).
	Re Claim 1:  Wood discloses an apparatus (see Figs. 2A and 2B), comprising: 
an additively manufactured (see note above related to this product-by-process limitation) node (formed by legs 52, 53) having a socket (formed between legs 52, 53); 
the additively manufactured note comprising one or more locating features (55, 56; Fig. 2A) co-printed (see note above related to this product-by-process limitation) with the additively manufactured node, wherein the one or more locating features (55, 56) are configured to locate an end portion (the end portion of panel 57 that is received between legs 52, 53 in Fig. 2B; see Examiner-Annotated Figs. 2A and 2B below) of a component (panel 57, including peg 59 and spacers 60 and 61) in the socket when the one or more locating features (55, 56) are proximate the end portion of the component; and
wherein an adhesive material (18; see Fig. 5) may be applied to a surface (at 39; see Fig. 5) between the end portion of the component and the socket to fix the component to the additively manufactured node.

    PNG
    media_image1.png
    333
    908
    media_image1.png
    Greyscale

Wood does not explicitly disclose wherein the additively manufactured node as a port configured to apply an adhesive material; and wherein the port is positioned to apply the adhesive material to a surface between the end portion of the component and the socket.
Woleader teaches the use of an apparatus, comprising a node (130) having a socket (134); one or more locating features (for example, shims 238 and/or bond wires 230; Fig. 6) configured to locate an end portion (156) of a component (190) in the socket; and further wherein the node comprises a port (312; Figs. 9-17) for applying an adhesive material (370); and wherein the port (312) is positioned to apply the adhesive material (370) to a surface (122; Fig. 13) between the end portion of the component (190) and the socket, for the purpose of providing for an even distribution of the adhesive material.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wood such the additively manufactured node as a port configured to apply an adhesive material; and wherein the port is positioned to apply the adhesive material to a surface between the end portion of the component and the socket, as taught by Woleader, for the purpose of providing for an even distribution of the adhesive material.
Re Claim 2:  Wood further discloses an apparatus, wherein the one or more locating features (55, 56; Fig. 2A) are arranged within the socket to maintain a gap (at channel 21; see Fig. 5) between the component and the socket when the component is engaged in the socket.
Re Claim 32:  Wood discloses an apparatus (see Figs. 2A and 2B), comprising: 
at least one end cap (51; Fig. 2A); and 
a node (formed by legs 52, 53), coupled to the at least one end cap, wherein the at least one end cap and the node, when coupled, form a socket (formed between legs 52, 53), the node comprising: 
at least one locating feature (55, 56; Fig. 2A), wherein the at least one locating feature is configured to locate an end portion (the end portion of panel 57 that is received between legs 52, 53 in Fig. 2B; see Examiner-Annotated Figs. 2A 
wherein an adhesive material (18; see Fig. 5) may be applied to a surface (at 39; see Fig. 5) between the end portion of the component and the socket to fix the component to the node.
Wood does not explicitly disclose a port for injecting and applying an adhesive material, wherein the port is positioned to apply the adhesive material to a surface between the end portion of the component and the socket.
Woleader teaches the use of an apparatus, comprising a node (130) having a socket (134); one or more locating features (for example, shims 238 and/or bond wires 230; Fig. 6) configured to locate an end portion (156) of a component (190) in the socket; and further comprising a port (312; Figs. 9-17) for injecting and applying an adhesive material (370), wherein the port (312) is positioned to apply the adhesive material (370) to a surface (122; Fig. 13) between the end portion of the component (190) and the socket, for the purpose of providing for an even distribution of the adhesive material.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wood such that it further comprises a port for injecting and applying an adhesive material, wherein the port is positioned to apply the adhesive material to a surface between the end portion of the component and the socket, as taught by Woleader, for the purpose of providing for an even distribution of the adhesive material.
Re Claim 33:  Wood further discloses an apparatus, wherein the at least one locating feature (55, 56; Fig. 2A) is arranged within the socket to maintain a gap (at channel 21; see Fig. 5) between the component and the socket when the component is engaged in the socket.
Re Claim 35:  Woleader further teaches the use of an apparatus, wherein the component (190) is a tube (see Fig. 1), for the purpose of forming a cylindrical structural assembly (104) comprising multiple segments securely coupled together.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wood such that the component is a tube, as taught by Woleader, for the purpose of forming a cylindrical structural assembly comprising multiple segments securely coupled together.
Re Claim 36: Wood further discloses an apparatus, wherein the node is additively manufactured (see note above related to this product-by-process limitation).
Re Claim 37:  Wood further discloses an apparatus, wherein the at least one locating feature is co-printed (see note above related to this product-by-process limitation) with the node.
Re Claim 38:  Wood discloses an apparatus (see Figs. 2A and 2B), comprising: 
a node (formed by legs 52, 53) having at least one locating feature (55, 56), the at least one locating feature (55, 56) being co- printed (see note above related to this product-by-process limitation) with the node, wherein: 
a configuration of the node locates the node in an end cap (51) such that at least a portion of the at least one locating feature is positioned to accept and locate an end portion (the end portion of panel 57 that is received between legs 52, 53 in Fig. 2B; see Examiner-Annotated Figs. 2A and 2B above) of a component (panel 57, including peg 59 and spacers 60 and 61) into a socket (formed between arms 52, 53) formed by the end cap and the node.

Wood does not explicitly disclose wherein the node has a port having a first end and a second end, the port being co-printed with the node; wherein the component is a tube; and wherein the port is configured such that a material injected into the first end of the port flows to the second end of the port, the second end of the port being proximate to the socket and to the end portion of the tube.
Woleader teaches the use of an apparatus, comprising a node (130) having a socket (134); one or more locating features (for example, shims 238 and/or bond wires 230; Fig. 6) configured to locate an end portion (156) of a component (190) in the socket; and further wherein the node comprises a port (312; Figs. 9-17) having a first end and a second end, the port being co-formed with the node (130); wherein the component is a tube (190; Fig. 2); and wherein the port is configured such that a material (adhesive 370; see Fig. 13) injected into the first end (via injection device 374; Fig. 13) of the port (312) flows to the second end of the port, the second end of the port being proximate to the socket and to the end portion of the tube, for the purpose of providing for an even distribution of the adhesive material.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wood such that the node has a port having a first end and a second end, the port being co-printed with the node; wherein the component is a tube; and wherein the port is configured such that a material injected into the first end of the port flows to the second end of the port, the second end of the port being proximate to the socket and to the end portion of the tube, as taught by Woleader, for the purpose of providing for an even distribution of the adhesive material.

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive for at least the following reasons:
Applicant has argued that Wood and Woleader fail to disclose the newly-added limitations of independent claims 1, 32, and 38.  Specifically, Applicant has argued that in Wood, the one or more locating features (55, 56) are allegedly not “proximate the end portion of the component”.  As discussed in the prior art rejections above, the “component” of Wood has been interpreted as the panel 57 in combination with the peg 59 and the spacers 60 and 61.  Further, the “end portion” of the component has been interpreted as the end portion of the panel that is 
For at least these reasons, Applicant’s arguments are not persuasive and the prior art rejection has not been overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678